IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00150-CV

TERRY JUSTIN SMITH,
                                                             Appellant
v.

STEPHANIE SANDERS,
                                                             Appellee



                           From the 13th District Court
                             Navarro County, Texas
                          Trial Court No. D14-22936-CV


                             ABATEMENT ORDER


       Appellee’s brief is overdue in this appeal.

       By letter dated January 9, 2015, the Clerk of this Court notified appellee that the

brief was past due and requested appellee to either file the brief, request an extension of

time to file the brief, or notify the Court that no brief would be filed. There was no

response to the Clerk’s letter. By order issued on September 17, 2015, appellee was

ordered by the Court to file the brief, request an extension of time to file the brief, or
notify the Court that no brief would be filed. No brief, request for an extension of time,

or notification were provided to the Court as ordered.

       Accordingly, we abate this appeal and order the trial court to conduct a hearing

within 21 days of the date of this Order to determine why no appellee’s brief has been

filed, why no response to the Court’s September 17, 2015 order or the Clerk’s January 9,

2015 letter, and when appellee will provide the Court with an appellee’s brief. See TEX.

R. APP. P. 38.9(b) (“If the court determines…that the case has not been properly

presented in the briefs…the court may…make any other order necessary for a

satisfactory submission of the case.”).

       The supplemental clerk’s and reporter’s records are ordered to be filed within 28

days of the date of this Order. See id.



                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed October 22, 2015




Smith v. Sanders                                                                    Page 2